Citation Nr: 0025859	
Decision Date: 09/27/00    Archive Date: 10/04/00

DOCKET NO.  99-03 770A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for left shoulder 
bursitis.

2.  Entitlement to service connection for a positive PPD.

3.  Entitlement to service connection for a left hip 
disorder.

4.  Entitlement to service connection for a bilateral knee 
disorder.

5.  Entitlement to an initial rating in excess of 10 percent 
for mechanical low back pain.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from August 1991 to July 
1998.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  The veteran now lives in Illinois and 
his claims are under the jurisdiction of the Chicago, 
Illinois RO.

By a July 1999 rating decision, the RO granted service 
connection for diffuse spondylosis of the cervical spine.  
There is no evidence of record that the veteran has disagreed 
with the 10 percent evaluation assigned for that disability.  
Therefore, that issue is not before the Board for appellate 
review at this time.

The veteran's claim for a rating in excess of 10 percent for 
a back disability is the subject of a REMAND section of this 
decision.


FINDINGS OF FACT

1.  The claims file does not include a current medical 
diagnosis of a chronic left shoulder disorder which is 
related to the veteran's service.

2.  The claims file does not include a current medical 
diagnosis of any respiratory disorder related to a positive 
PPD conversion in service.

3.  The claim for service connection for a left hip disorder 
is not plausible.

4.  The claim for service connection for a bilateral knee 
disorder is not plausible.
CONCLUSIONS OF LAW

1.  The claim for service connection for left shoulder 
bursitis is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).

2.  The claim for service connection for a positive PPD is 
not well grounded.  38 U.S.C.A. § 5107 (West 1991).

3.  The claim for service connection for a left hip disorder 
is not well grounded.  38 U.S.C.A. § 5107 (West 1991).

4.  The claim for service connection for a bilateral knee 
disorder is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he has chronic left shoulder, 
respiratory, left hip, and bilateral knee disabilities which 
were first manifested in or are due to his active service.

The United States Court of Appeals for Veterans Claims 
(Court) has stated repeatedly that 38 U.S.C.A. § 5107(a) 
unequivocally places an initial burden on a claimant to 
produce evidence that a claim is well grounded.  See Grivois 
v. Brown, 6 Vet. App. 136 (1994); Grottveit v. Brown, 5 Vet. 
App. 91, at 92 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 
at 610-611 (1992).  A well-grounded claim is a plausible 
claim, that is, a claim which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  The quality and quantity of evidence required 
to meet this statutory burden depends upon the issue 
presented by the claim.  Grottveit, 5 Vet. App.  at 92-93.  
Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence to the effect 
that the claim is plausible or possible is required.  Id.

Further, in order for a direct service connection claim to be 
considered plausible, and therefore well grounded, there must 
be evidence of both a current disability and evidence of a 
relationship between that disability and an injury or disease 
incurred in service or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).

A claim will also be considered well grounded if the claimed 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).

I.  Service Connection for Left Shoulder Bursitis

The veteran contends that he developed left shoulder bursitis 
in service.  The service medical records reveal that the 
veteran complained of pain in the left shoulder in March 
1995.  The veteran denied history of injury or similar 
symptoms.  The assessment was biceps tendon strain.  The 
veteran again complained of left shoulder pain in May 1996.  
The veteran gave a history of torn biceps and triceps muscles 
in the left arm, with non-surgical repair, a year previously.  
The veteran reported pain in the same area with pain going 
into the shoulder.  Most of the pain was with dips and pushup 
type movements.  Objectively there was no swelling and no 
bruising.  The veteran had limited range of motion due to 
pain.  On re-examination in May 1996, the veteran was 
reported to be status post possible rotator cuff tear 10 
months previously.  He stated that he had left shoulder pain 
with weight lifting a year previously, which was successfully 
treated with rest and medications, and that his symptoms were 
aggravated with dips and any overhead activity.  Range of 
motion was normal, with pain at extremes and subacromial 
crepitus throughout.  The assessment was subacromial 
bursitis.  X-rays in May 1996 revealed no significant 
abnormalities.  The veteran was seen for physical therapy in 
June 1996.  The veteran reported that his left shoulder 
symptoms had improved even though he was not doing his 
prescribed exercises regularly.  The assessment was resolving 
subacromial bursitis.  On a December 1997 Report of Medical 
History the veteran reported that he had had swollen or 
painful joints.  The examiner indicated that the veteran had 
had rotator cuff tendonitis which had been treated and had 
resolved.

Post service VA outpatient treatment records dated from 
December 1998 to June 1999 reveal no complaints or findings 
related to the veteran's left shoulder.

On VA examination in March 1999 the veteran reported that his 
left shoulder had become sore while doing exercises in 1996.  
He stated that when he tried to do pushups his left shoulder 
gave way and was painful.  Objectively, the veteran could 
flex both shoulders about 170 degrees.  He could abduct about 
170 degrees.  External rotation was about 80 degrees and 
internal rotation was about 55 degrees bilaterally.  The 
veteran complained of mild aching in the left shoulder joint 
when he was at the end points of his motion.  X-rays of the 
shoulders revealed no abnormalities.  The examiner made no 
diagnosis of a left shoulder disorder.

The record does reveal that the veteran experienced left 
shoulder bursitis during service.  However, the medical 
evidence does not show that the veteran's bursitis in service 
was a chronic disability.  There has been no medical evidence 
of left shoulder bursitis since June 1996.  The post service 
medical records fail to reveal a current medical diagnosis of 
a left shoulder disorder.  While the veteran complained of 
mild aching in the left shoulder joint at the end points of 
range of motion, no diagnosis was assigned for left shoulder 
pain on VA examination in March 1999.  

In the absence of any medical diagnosis of a disorder of the 
left shoulder, the veteran's complaints that he continues to 
have left shoulder pain are not sufficient to establish a 
well-grounded claim for service connection for a disorder of 
the left shoulder.  Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999) (pain, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted).

The only evidence supporting the veteran's claim that he 
currently has a left shoulder disorder due to service has 
been his own statements; however, he is not qualified to 
render opinions which require medical expertise.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).   There 
is no medical evidence of record indicating that the veteran 
has current left shoulder bursitis and a well-grounded claim 
requires medical evidence of a current disability.  
Accordingly, the Board must conclude that the veteran's claim 
for service connection for left shoulder bursitis is not well 
grounded.

II.  Service Connection for Conversion to Positive PPD

The veteran maintains that, during service, PPD testing 
converted from negative for exposure to tuberculosis to 
positive.  He maintains that this condition shows that he is 
an active carrier of tuberculosis.  He claims that while he 
does not have any symptoms of the disease, as an active 
carrier, it could develop at any time.  The veteran asserts 
that he should be granted service connection for his positive 
PPD conversion since it occurred in service.  For information 
only, and without reliance thereon, the Board notes that 
purified protein derivative (PPD) examination is used to test 
for exposure to Mycobacterium tuberculosis.  DORLAND'S 
ILLUSTRATED MEDICAL DICTIONARY 1696 (27th ed. 1988).

March 1995 service medical records reveal that the veteran 
had a positive PPD test subsequent to deployment in Haiti.  
X-rays of the veteran's chest were negative.  A May 1995 
service medial record indicates that the veteran had negative 
PPD tests in August 1991 and May 1993.  The only symptom the 
veteran had was a productive cough.  Chest x-rays were noted 
to me negative for tuberculosis.  The assessment was that the 
veteran was a PPD converter and six months of INH (isoniazid, 
a medication used to prevent tuberculosis) was recommended.  
The record reveals that the veteran completed six months of 
INH therapy in November 1995.

On VA examination in March 1999 the veteran reported that he 
had PPD conversion in service.  The veteran stated that he 
had no particular problem with coughing until about two and a 
half weeks previously when he got a cold and had been 
coughing a little bit since then.  The veteran reported that 
he tired out pretty easily and that if he moved around too 
much, moving heavy equipment at work, he would feel a little 
bit short of air.  The veteran continued to smoke about half 
a pack of cigarettes daily.  Chest x-rays were essentially 
normal and the veteran was noted to have a normal pulmonary 
function test.

Although the veteran exhibited a positive PPD test in service 
and was treated with INH therapy for six months, the service 
medical records are completely negative for any complaints, 
finding or diagnosis of tuberculosis or other respiratory 
disorder related to the positive test results.  The chest x-
ray studies during and after service were completely negative 
for any pulmonary manifestations of tuberculosis.  In 
addition, while the veteran underwent INH therapy, the record 
reflects that this therapy was instituted as a prophylaxis, 
and not in response to a diagnosis of tuberculosis.  
Moreover, there is no post service medical evidence of 
tuberculosis or of any other disorder associated with the 
positive test results in service.

In sum, there is no competent medical evidence of 
tuberculosis or of any respiratory or other disability 
associated with the positive PPD test either in service or 
thereafter.  While the veteran may believe that his test 
results in service were indicative of tuberculosis or other 
disability, as a layman without medical expertise or 
training, he is not competent to render an opinion on a 
medical matter, such as the diagnosis of a disorder.  See 
Espirtu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  Hence, 
his own assertions cannot establish his claim as well 
grounded.

While the veteran nevertheless maintains that service 
connection is warranted for the positive test results, the 
Board notes that a positive PPD test is not itself a 
disorder, but is rather a finding on a laboratory test.  In 
light of these circumstances, the Board must conclude that 
the veteran's claim for disability manifested by positive PPD 
test is not well grounded.

III.  Service Connection for a Left Hip Disorder

The veteran claims that he has a left hip condition that 
began in service.  He asserts that he stopped seeking medical 
treatment for the left hip since the treatment was always the 
same and the treatment did not resolve the problem.

On his January 1998 physical examination for a medical 
evaluation board, the veteran gave a history of left hip 
pain.  No disorder of the left hip was noted on that 
examination.  The remainder of the veteran's service medical 
records are silent to any complaints or findings related to 
the left hip.

A December 1998 VA outpatient treatment record indicates that 
the veteran complained of left hip pain.

When interviewed for his March 1999 VA examination the 
veteran reported that his left hip had bothered him for two 
or three years.  The veteran reported no special injuries.  
The veteran asserted that when he walked he got pain in the 
left hip when he was weight bearing on the left hip, and 
worse pain when he was swinging it forward in his stride.  
The veteran stated that he tried to limit his walking to a 
few hundred feet because the hip really got to aching.  On 
examination the veteran could flex the right hip 140 degrees, 
extend fully, abduct 45 degrees and adduct 20 degrees without 
pain or discomfort.  The left hip could flex about 100 
degrees and then the veteran complained of pain.  Left hip 
flexion could continue to about 120 degrees with increasing 
pain, which was felt anteriorly in the left hip.  
Circumduction of the left hip was reduced by about 60 percent 
with complaint of pain in the same area of the hip.  X-rays 
of the left hip were normal.  No diagnoses related to the 
left hip were made.

The service medical records reveal no trauma or disorder to 
the left hip.  The only reference to the left hip was a 
history of left hip pain noted on examination for medical 
evaluation board in March 1999.  While the veteran was noted 
to have some reduced range of motion and complaints of pain 
on VA examination in March 1999, the VA examiner did not find 
the veteran to have any disability of the left hip.  
Furthermore, the VA examiner did not relate the veteran's 
complaints of left hip pain to service. 

While the veteran has complained of left hip pain and while 
some reduction of left hip range of motion was noted on VA 
examination in March 1999, the record does not reveal that 
the veteran has ever been diagnosed with a left hip disorder.  

In the absence of any medical diagnosis of a disorder of the 
left hip, the veteran's complaints that he continues to have 
left hip pain are not sufficient to establish a well-grounded 
claim for service connection for a disorder of the left hip.  
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) (pain, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted).

Not only was no diagnosis of a left hip disorder made on VA 
examination in March 1999, but the examiner did not relate 
the veteran's complaints of left hip pain to service.  Since 
there is no medical evidence that the veteran has a current 
left hip disability that is related to service, his claim for 
service connection for a left hip disability is not well 
grounded.

IV.  Service Connection for a Bilateral Knee Disorder

The veteran asserts that he has a bilateral knee disorder.  
The veteran maintains that he had had problems with his 
knees, but had not sought treatment for those problems.  

The veteran's December 1990 enlistment examination report 
indicates that the veteran had a scar on the left knee.  The 
December 1997 medical evaluation board examination report 
also indicates that the veteran had a scar on the anterior 
left knee.  None of the service medical records indicate that 
the veteran ever had any complaints or findings related to 
the knees.

On VA examination in March 1999 the veteran reported that 
both of his knees ached a good deal of the time.  There was 
no history of trauma.  Examination of the knees revealed no 
deformity, effusion, or tenderness to palpation.  The veteran 
had full range of motion of the knees without complaint.  The 
knee ligaments appeared to be intact.  X-rays of the knees 
were normal.  The examiner made no diagnoses related to the 
veteran's knees.

Post service medical records are silent to any complaints or 
findings related to the veteran's knees.

The record does not reveal that the veteran experienced any 
disorder of the knees during service.  The post service 
medical records also fail to reveal any knee disorder.  The 
only evidence that the veteran has a current bilateral knee 
disorder are his own statements, and as a layperson he is not 
competent to render a medical opinion.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  There is no medical 
evidence of record indicating that the veteran has a current 
bilateral knee disorder and a well-grounded claim requires 
medical evidence of a current disorder.  Accordingly, the 
Board must conclude that the veteran's claim for service 
connection for a bilateral knee disorder is not well 
grounded.


ORDER

Entitlement to service connection for left shoulder bursitis 
is denied.

Entitlement to service connection for conversion to a 
positive PPD is denied.

Entitlement to service connection for a left hip disorder is 
denied.

Entitlement to service connection for a bilateral knee 
disorder is denied.


REMAND

The veteran seeks an evaluation in excess of 10 percent for 
mechanical low back pain.  The veteran was granted service 
connection for his low back disability by rating action in 
July 1998, in connection with the veteran's initial post-
se4rvice claim.  The veteran's 10 percent rating has been in 
effect since discharge from service. 

The post service VA outpatient reports reveal frequent 
complaints of back pain.  In February 1999 the veteran was 
issued a TENS unit.  The veteran was afforded a VA general 
medical examination in March 1999.  The veteran reported 
constant back pain.  He also reported that twisting and 
bending movements at his job aggravated his back disability.  
These medical records indicate that the veteran has pain on 
use and flare-ups of his back disability.  The Board finds 
that the current medical evidence of record is inadequate for 
evaluating the veteran's low back disability.  

In particular, there is no notation that the service medical 
records relevant to a low back disability, including a 
November 1997 radiologic examination report indicating a disc 
bulge in the lumbar area, were reviewed.  The Board also 
notes that the March 1999 examination report does not note 
whether the veteran experiences a greater limitation of 
motion of the back due to pain on use, including use during 
flare-ups.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  A 
current VA orthopedic examination that thoroughly documents 
the extent of the veteran's low back disability is necessary.

In light of the foregoing, this case is hereby REMANDED to 
the agency of original jurisdiction for the following action:

1.  The RO should request that the 
veteran identify all providers of recent 
medical treatment or evaluation of his 
low back disability.  The RO should 
contact all identified providers, to 
include appropriate VA medical center(s), 
and request copies of all of the 
veteran's treatment records, which are 
not currently of record.  All records 
obtained should be associated with the 
veteran's claims file.

2.  When the above actions have been 
accomplished, the RO should make 
arrangements for the veteran to be 
scheduled for VA orthopedic and 
neurologic examination(s) of the back as 
necessary to determine the current nature 
and severity of the veteran's service-
connected low back disability.  The 
veteran's claims file, including relevant 
service medical records, should be made 
available to the examiner(s) and reviewed 
prior to examination of the veteran.  All 
indicated tests and studies, including 
range of motion studies in degrees, 
should be performed.  The examiner(s) 
should assign a diagnosis for the 
veteran's low back disability.  The 
examiner(s) should be requested to 
identify any objective evidence of pain 
and all functional loss due to pain, and 
comment on the extent of any 
incoordination, weakened movement and 
excess fatigability on use.  The 
examiner(s) should specifically indicate 
the range of motion performed without 
pain and the range of motion accompanied 
by pain.  The examiner(s) should also 
express an opinion concerning whether 
there would be additional limits on 
functional ability on repeated use or 
during flare-ups, and, if feasible, 
express this in terms of additional 
degrees of limitation of motion on 
repeated use or during flare-ups.  If 
this is not feasible, the examiner(s) 
should so state.  The examiner(s) should 
also provide an opinion concerning the 
impact of the service-connected low back 
disability on the veteran's ability to 
work.  The rationale for all opinions 
expressed should be explained.  

3.  After the above actions have been 
accomplished the RO should readjudicate 
the veteran's claim for an initial 
evaluation in excess of 10 percent for 
mechanical low back pain.  In 
readjudicating this claim, the RO should 
consider application of 38 C.F.R. § 4.40 
regarding functional loss due to pain and 
38 C.F.R. § 4.45 regarding weakness, 
fatigability, incoordination or pain on 
movement of a joint.  See DeLuca.  The RO 
should also consider the application of 
staged ratings.  See Fenderson v. West, 
12 Vet. App 119 (1999). 

4.  If any benefit sought on appeal, for 
which a notice of disagreement has been 
filed, remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and be 
given the appropriate opportunity to 
respond thereto.  Thereafter, the case 
should be returned to the Board, if 
appropriate.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	TRESA M. SCHLECHT
	Acting Member, Board of Veterans' Appeals



 
- 11 -


- 1 -


